In an action, inter alia, to recover damages for malicious interference with an attorney’s retainer agreement (the third cause of action), plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered June 23, 1976, which dismissed the third cause of action upon the grant of defendants-respondents’ motion to dismiss the said cause for failure to state a cause of action. The plaintiff-appellant died prior to the submission of this appeal and, on September 28, 1976, letters testamentary were granted to Harriet C. Rothschild, Malcolm V. Rothschild and Arthur N. Goldzweig. By letter dated February 3, 1977 counsel for defendants informed this court that he does not object to the substitution of the said executors as plaintiffs. Therefore, on the court’s own motion, the said executors of the estate of Jay Leo Rothschild, deceased, are hereby substituted as parties appellant for the said Jay Leo Rothschild and the caption is amended accordingly. Judgment affirmed, with $50 costs and disbursements. The allegations comprising the third cause of action are legally insufficient and the said cause of action was properly dismissed (see Ryan v Brooklyn Eye & Ear Hosp., 46 AD2d 87; Oshlag v Basile, 34 AD2d 627). Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.